
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 110
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mrs. Adams (for
			 herself, Mr. Ross of Florida,
			 Mr. West, Mr. King of Iowa, Mr. Southerland, Mr.
			 Nugent, Mr. Austin Scott of
			 Georgia, Mr. Schilling,
			 Mr. Bucshon,
			 Mr. Barletta,
			 Mr. Reed, Mr. Flores, Mr.
			 Gohmert, and Mr. Amodei)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Financial
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President should not interpret or construe the Defense Production Act of 1950
		  to authorize the President or any Federal department or agency to confiscate
		  personal or private property, to force conscription into the Armed Forces on
		  the American people, to force civilians to engage in labor against their will
		  or without compensation, or to force private businesses to relinquish goods or
		  services without compensation.
	
	
		Whereas President Obama signed an Executive Order relating
			 to National Defense Resources Preparedness on March 16, 2012;
		Whereas the 5th Amendment of the United States
			 Constitution states, No person shall … be deprived of life, liberty or
			 property, without due process of law;
		Whereas our Founding Fathers came to America based on the
			 truth that the rights of individuals do not come from government—they come from
			 our Creator;
		Whereas John Adams said, The moment the idea is
			 admitted into society that property is not as sacred as the laws of God, and
			 that there is not a force of law and public justice to protect it, anarchy and
			 tyranny commence.;
		Whereas Thomas Jefferson said, A wise and frugal
			 government, which shall restrain men from injuring one another, which shall
			 leave them otherwise free to regulate their own pursuits of industry and
			 improvement, and shall not take from the mouth of labor the bread it has
			 earned.;
		Whereas Benjamin Franklin said, They that can give
			 up essential liberty to purchase a little temporary safety deserve neither
			 liberty nor safety.; and
		Whereas any Executive Order can be challenged in court on
			 the grounds that it deviates from congressional intent or exceeds the
			 President’s constitutional powers and the March 16, 2012, Executive Order
			 relating to National Defense Resources Preparedness is no different: Now
			 therefore, be it
		
	
		That it is the sense of Congress that
			 the President should not interpret or construe the Defense Production Act of
			 1950 (50 U.S.C. App. 2061 et seq.) to authorize the President or any Federal
			 department or agency to confiscate personal or private property, to force
			 conscription into the Armed Forces on the American people, to force civilians
			 to engage in labor against their will or without compensation, or to force
			 private businesses to relinquish goods or services without compensation.
		
